Jaggard, L.
This is an action for an absolute divorce. The court found that the defendant treated the plaintiff in a cruel and inhuman manner, and awarded plaintiff $4,600 and the care and custody of three minor children. From the judgment entered accordingly, defendant appeals.
*404Plaintiff was twenty-seven years of age; defendant, sixty-seven. The oldest of the three children was aged three years. Plaintiff testified that she had known defendant for only half a week before she married him. It must be here assumed that these and other circumstances did not justify defendant in charging her, as he did, with unchastity, and, for example, with looking for an opportunity to have illegal intercourse with the hired man. His language to her was at times otherwise abusive. There were other acts of cruelty •on his part, which would have abundantly justified the action of the trial court, if this were all there were to the case. Her language, however, was much coarser than his own. She was guilty of cruelty on her part. She assaulted him, it appears practically without contradiction, in a manner which attained the limits of disgusting indecency. Propriety precludes the detailed narration of her misconduct, indescribable and insufferable. She showed wrong on his part; but the record demonstrates that she was in no position to complain.
Reversed.